Order entered June 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00031-CV

                              JOY JACKSON-ATKINS, Appellant

                                                 V.

                              FREDERICK L. ATKINS, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-02571

                                             ORDER

        The reporter’s record in this case is overdue in this appeal. By postcard dated March 4,

2014, we notified Glenda Johnson, Official Court Reporter for the 256th Judicial District Court

that the reporter’s record was overdue. We directed Ms. Johnson to file the record within thirty

days.

        By order dated April 4, 2014 we again notified Ms. Johnson the reporters record was

overdue and ordered her to file, within ten days of the date of that order, either: (1) the reporter’s

record; (2) written verification that no hearings were recorded; or (3) written verification that

appellant has not paid or made arrangements to pay for the record. To date, Ms. Johnson has

neither filed the record nor otherwise corresponded with the Court regarding the record. This

appeal cannot proceed without the issue of the reporter’s record being resolved.
       Accordingly, this Court ORDERS court reporter Glenda Johnson to file the reporter’s

record with TEN DAYS. We expressly CAUTION Glenda Johnson that failure to comply with

this order may result in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

Honorable David Lopez                               Glenda Johnson
Presiding Judge                                     Official Court Reporter
256th Judicial District Court                       256th Judicial District Court
George Allen Sr. Courts Building                    George Allen Sr. Courts Building
600 Commerce Street, St. 440                        600 Commerce Street, St. 440
Dallas, TX 75202                                    Dallas, TX 75202




                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE